         Case 1:19-cv-07136-LLS Document 44 Filed 11/08/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



AMERICAN BROADCASTING
COMPANIES, INC., DISNEY
ENTERPRISES, INC., TWENTIETH
CENTURY FOX FILM CORPORATION,
CBS BROADCASTING INC., CBS
STUDIOS INC., FOX TELEVISION
STATIONS, LLC, FOX BROADCASTING
COMPANY, LLC, NBCUNIVERSAL
MEDIA, LLC, UNIVERSAL TELEVISION                            Case No. 19-cv-7136-LLS
LLC, and OPEN 4 BUSINESS
PRODUCTIONS, LLC,

                   Plaintiffs and
                   Counterclaim-Defendants,

              v.

DAVID R. GOODFRIEND and SPORTS
FANS COALITION NY, INC.,

                   Defendants and
                   Counterclaim-Plaintiffs.


          STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO
           RESPOND TO PLAINTIFFS/COUNTERCLAIM-DEFENDANTS’
                           MOTION TO DISMISS

       It is hereby stipulated and agreed by the attorneys for Plaintiffs/Counterclaim-Defendants

American Broadcasting Companies, Inc., Disney Enterprises, Inc., Twentieth Century Fox Film

Corporation, CBS Broadcasting Inc., CBS Studios Inc., Fox Television Stations, LLC, Fox

Broadcasting Company, LLC, NBCUniversal Media, LLC, Universal Television LLC, and Open

4 Business Productions, LLC (collectively, “Plaintiffs/Counterclaim-Defendants”) and

Defendants/Counterclaim-Plaintiffs David R. Goodfriend and Sports Fans Coalition NY, Inc.

(collectively, “Defendants/Counterclaim-Plaintiffs”) that Defendants/Counterclaim-Plaintiffs be
             Case 1:19-cv-07136-LLS Document 44 Filed 11/08/19 Page 2 of 3



granted a fourteen day extension of time up to and including November 26, 2019, to file an

opposition to the motion to dismiss filed by Plaintiffs/Counterclaim-Defendants on October 28,

2019 (Dkt. No. 37).

       The original due date for the opposition is November 12, 2019. The request for an

extension is made by Defendants/Counterclaim-Plaintiffs to give them sufficient time to respond

to the arguments in Plaintiffs/Counterclaim-Defendants’ motion to dismiss. This is the first

request for an extension of time.

       The parties respectfully request that the Court enter the above Stipulation as the Order of

the Court.



Dated: November 8, 2019

/s/ R. David Hosp                                /s/ Joseph M. Terry
R. David Hosp                                    Gerson A. Zweifach
Elizabeth E. Brenckman                           Thomas G. Hentoff (pro hac vice)
ORRICK, HERRINGTON & SUTCLIFFE LLP               Joseph M. Terry (pro hac vice)
51 West 52nd Street                              WILLIAMS & CONNOLLY LLP
New York, NY 10019                               725 Twelfth Street, N.W.
Tel: (617) 880-1886                              Washington, DC. 20005
     (212) 506-3535                              Tel: (202) 434-5000
dhosp@orrick.com                                 gzweifach@wc.com
ebrenckman@orrick.com                            thentoff@wc.com
                                                 jterry@wc.com
Mark S. Puzella (pro hac vice)
Sheryl Koval Garko (pro hac vice)                Paul D. Clement (pro hac vice)
222 Berkeley Street, Suite 2000                  Erin E. Murphy (pro hac vice)
Boston, MA 02116                                 KIRKLAND & ELLIS LLP
Tel: (617) 880-1896                              1301 Pennsylvania Avenue, NW
     (617) 880-1919                              Washington, DC 20004
mpuzella@orrick.com                              Tel: (202) 389-5000
sgarko@orrick.com                                paul.clement@kirkland.com
                                                 erin.murphy@kirkland.com
Alexander P. Okuliar (pro hac vice)
1152 15th Street, N.W.                           Attorneys for All Plaintiffs and Counterclaim-
Washington, D.C. 2005-1706                       Defendants
Tel: (202) 339-8431
aokuliar@orrick.com
         Case 1:19-cv-07136-LLS Document 44 Filed 11/08/19 Page 3 of 3



Attorneys for Defendants and Counterclaim-
Plaintiffs David R. Goodfriend and Sports Fans
Coalition NY, Inc.


SO ORDERED on this ____ day of November,
2019:



The Honorable Louis L. Stanton
United States District Judge
